Citation Nr: 1024757	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-15 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for a right ear disorder, 
to include as secondary to service-connected chronic 
rhinosinusitis.

3.  Entitlement to service connection for a chronic headache 
disorder.

4.  Entitlement to an initial disability rating greater than 10 
percent for service-connected chronic rhinosinusitis.

5.  Entitlement to an initial compensable disability rating for 
service-connected bilateral sensorineural hearing loss.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to February 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and October 2006 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida.

In his April 2007 Appeal To Board Of Veterans' Appeals (VA Form 
9), the Veteran requested a video hearing before a Veterans Law 
Judge of the Board in connection with his claim.  In June 2009, 
the Veteran was notified that his hearing was scheduled for July 
31, 2009; however, the Veteran failed to report for that hearing.  
Because the Veteran has neither submitted good cause for failure 
to appear or requested to reschedule the hearing, the request for 
a hearing is deemed withdrawn and the Board will continue with 
the appeal.  See 38 C.F.R. § 20.704(d).

This matter was previously before the Board in December 2009, at 
which time the issues captioned above were remanded for 
additional development.  Specifically, the Board determined that 
additional VA examinations were required prior adjudication of 
the Veteran's clams.  In December 2009, the Veteran was notified 
by VA that he would be scheduled for said examinations.  The 
Veteran was scheduled for audio, ear disease, mental disorders, 
neurological disorders, and nose/sinus/larynx/pharynx 
examinations to be conducted on January 15, 2010.  However, the 
Veteran failed to appear for any of the examinations as 
scheduled.

The Board notes that the last correspondence from the Veteran was 
his VA Form 9 
which was received by the RO over three years ago in April 2007.  
Since that time, VA has requested that the Veteran appear for a 
personal hearing and report for VA examinations, but he has 
failed to cooperate.  Generally, except as otherwise provided, 
where evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after the 
date of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2009).

Re-examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or the 
current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  38 C.F.R. § 3.327(a) (2009).

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  When the examination 
was scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (2009).

Since various attempts on the part of VA to obtain the 
information which is crucial to resolving the Veteran's claims 
have been unsuccessful, and because he has not contacted VA for 
several years, the Board may dismiss the appeal as abandoned. See 
38 C.F.R. § 3.158(a) (2009).  However, as the Board wishes to 
afford the Veteran every possible consideration, it will proceed 
to adjudicate the issues on the merits.  In so doing, 
consideration will be given to 38 C.F.R. § 3.655 (2009). 

Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a 
scheduled VA examination that is required in order to adjudicate 
a claim, VA may proceed with the adjudication of the claim.  This 
regulation states, "[w]hen a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim for increase, 
the claim shall be denied."  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc. 38 C.F.R. § 
3.655(a).

In this case, the Veteran failed to report for five scheduled VA 
examinations.  In Hyson v. Brown, 5 Vet. App. 262 (1993), the 
United States Court of Appeals for Veterans Claims (Court) 
pointed out that VA must show that the Veteran lacked "adequate 
reason" (see 38 C.F.R. § 3.158(b)), or "good cause" (see 38 
C.F.R. § 3.655) for failing to report for the scheduled 
examinations.  5 Vet. App. at 265.  In this case, there is no 
evidence on file demonstrating that the Veteran had any "adequate 
reason" or "good cause" for failing to report to be examined for 
each of the disabilities when VA requested.

In these circumstances, VA has properly discharged its duty to 
mail the Veteran appropriate documents.  There is a "presumption 
of regularity" under which it is presumed that Government 
officials have properly discharged their official duties. Clear 
evidence to the contrary is required to rebut the presumption of 
regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), [citing 
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926)].  While the Ashley case dealt with regularity of 
procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 
(1994), this presumption of regularity has been extended to 
procedures at the RO.  In the absence of evidence to the 
contrary, it can be presumed that the Veteran received notice of 
the scheduled VA examinations.


FINDINGS OF FACT

1.  The evidence of record does not show that any currently 
diagnosed psychiatric disorder is related to the Veteran's period 
of active service.

2.  The evidence of record does not show that any currently 
diagnosed right ear disorder is related to the Veteran's period 
of active service, or to a service-connected disability.

3.  The evidence of record does not show that any currently 
diagnosed chronic headache disorder is related to the Veteran's 
active service.

4.  The Veteran's rhinosinusitis is manifested by less than three 
or more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, or; 
more than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

5.  VA audiological examination conducted in December 2005 
revealed a Level III hearing impairment in the right ear and a 
Level II hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

2.  The criteria for service connection for a right ear disorder, 
to include as secondary to service-connected chronic 
rhinosinusitis, have not been met. 38 U.S.C.A. §§ 1131, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

3.  The criteria for service connection for a chronic headache 
disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

4.  The criteria for an initial disability rating greater than 10 
percent for rhinosinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6512 (2009).

5.  The criteria for an initial compensable disability rating for 
bilateral sensorineural hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 4.7, 4.85, 4.87, Tables VI, VII, Diagnostic Code 
6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the blanket presumption of prejudicial error in all cases imposed 
an unreasonable evidentiary burden upon VA.  Rather, the Supreme 
Court suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  Id.  
As such, in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are prejudicial 
to the claimant. 

By letters dated in May 2004, September 2005, October 2005, July 
2006, June 2009, and December 2009 the Veteran was notified of 
the evidence not of record that was necessary to substantiate his 
claims.  He was told what information that he needed to provide, 
and what information and evidence that VA would attempt to 
obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  With 
respect to the Dingess requirements, the Veteran was provided 
with the requisite notice in the letters dated in July 2006 and 
June 2009.

Concerning the claims for an increased initial disability rating, 
the Board notes that these are appeals arising from a grant of 
service connection in a December 2005 rating decision; and as the 
notice that was provided before service connection was granted 
was legally sufficient, VA's duty to notify the Veteran in this 
case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Nevertheless, in the above mentioned letters and other 
correspondence provided by the RO, the Veteran was notified of 
the type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  There is no indication of 
any additional, relevant records that the RO failed to obtain.  
As noted above, an effort has been made to have the Veteran 
medically evaluated in conjunction with his claims, however, he 
has failed to cooperate.  The duty to assist "is not always a 
one-way street" and, "[i]f a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board finds that VA has properly discharged its duty 
to assist the claimant in obtaining evidence necessary to 
substantiate his claims.  In sum, the Board finds that the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled, and no further action is necessary under the mandates 
of the VCAA. 

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).

In order to prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2009).

Service connection for psychoses and certain organic diseases of 
the nervous system may be established based upon a legal 
"presumption" by showing that it manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  In addition, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.

Psychiatric disorder

A review of the Veteran's service treatment records reveals that 
there was no diagnosis of a psychiatric disorder during his 
period of active service.  However, a January 1990 hospital 
treatment record shows that the Veteran was brought to the 
hospital for suicidal ideation.  After four days of treatment and 
observation he was diagnosed with marital problems and alcohol 
abuse.  

Subsequent to service, VA outpatient treatment records dated from 
September 2003 to October 2006 show that the Veteran was treated 
intermittently for symptoms associated with a variously diagnosed 
psychiatric disorder, to include agoraphobia and depressive 
disorder, not otherwise specified.

Numerous private treatment records from various providers dated 
from April 2000 to November 2004 also show intermittent treatment 
for symptoms associated with a psychiatric disorder.  He was 
variously diagnosed with anxiety disorder, panic disorder, and 
severe depression.

A private medical record from D. D. K., M.D., dated in November 
2004, shows that the Veteran was treated for panic disorder and 
major depressive disorder.  Dr. K. added that it was entirely 
plausible that the Veteran's conditions were set in motion, and 
at least exacerbated by his service as an Air Traffic Controller 
in the Air Force.

In July 2005, the Veteran submitted lay statements in support of 
his claim.    Significantly, the Veteran's sister-in-law 
described the Veteran's physical decline and struggle, and 
specifically noted headaches and body pain, for the prior four 
years.  Similarly, a statement of the Veteran's mother described 
deteriorating heath, including panic attacks and constant pain 
which rendered him unable to work over the preceding five years. 

A VA mental disorders examination report dated in January 2007 
shows that the Veteran reported being hospitalized in service for 
a psychiatric disorder  in December 1990 after he had an affair 
and his friend found out about it.  The diagnosis was pain 
disorder associated with both psychological factors and a GMC 
Benzodiazepine abuse; alcohol dependence in full sustained 
remission; and nicotine dependence.  He reported a history of 
panic, but had not had any symptoms since his last "full blown 
panic attack" in 1989.  He had not reported symptoms consistent 
with panic disorder when he was an air traffic controller.  He 
reported that his primary problem at that time was alcohol 
dependence.  The examiner concluded that to make a statement that 
the Veteran's present pain disorder started in service as an air 
traffic controller would be resorting to speculation.  The 
examiner added that it appeared that the Veteran was abusing his 
prescribed medications which could be contributing to his 
reported psychiatric symptoms of lethargy, poor concentration, 
and sleep problems.

In the December 2009 Remand, the Board determined that additional 
development was required.  Specifically, the Board found that the 
Veteran should undergo a VA mental disorders examination so as to 
ascertain the nature and etiology of any psychiatric disability 
that may have been present.  The examiner was requested to review 
all pertinent records associated with the claims file, and 
following this review and examination of the Veteran, render an 
opinion as to whether it was at least as likely as not (a 50 
percent probability or more) that any diagnosed psychiatric 
disability was related to any event or incident in service, 
including the hospitalization in January 1990.  As indicated 
above, the Veteran was scheduled for the requested VA examination 
in January 2010, but he failed to appear and did not provide any 
reason for his absence.

Having carefully considered the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims.  The service treatment records are completely 
silent as to any diagnosis of a psychiatric disorder during his 
period of active service.  While there was treatment following an 
attempted suicide, the Veteran was diagnosed with marital 
problems and alcohol abuse.

Following service, the medical evidence of record shows 
intermittent treatment for a variously diagnosed psychiatric 
disorder beginning in September 2003.  This is more than 13 years 
following separation from service.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since active  service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board recognizes the VA examiner's January 2007 conclusion 
that to make a statement that the Veteran's present disorder 
started in service as an air traffic controller would be 
resorting to speculation was considered in December 2009 to be 
evidence not based on all procurable and assembled data, and that 
the issue was  remanded for additional development.  However, the 
Veteran did not appear for the VA examination which would have 
assisted in assessing the etiology of the asserted disorder.  As 
a result, the Board finds that this is an instance where the 
procurable and assembled data as available has been fully 
considered.  Therefore, for the Board to conclude that the 
Veteran has a current psychiatric disorder that was incurred 
during service would be speculation, and the law provides that 
service connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (2009); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

The Board has also considered the November 2004 opinion of Dr. K. 
which concluded that it was entirely plausible that the Veteran's 
conditions were set in motion, and at least exacerbated by his 
service as an air traffic controller in the Air Force.  However, 
the doctor's statement leaves open the possibility that the 
service activities may not have played any role.  Therefore, that 
statement is also speculative and does not provide an adequate 
basis to allow the claim.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In light of the foregoing, the Board finds that while the Veteran 
has been variously diagnosed with a current psychiatric disorder, 
there is no competent medical evidence establishing a nexus 
between the Veteran's service and his psychiatric disorder.  As 
such, service connection must be denied.  See Hickson, 12 Vet. 
App. at 253.

There is also no indication that the Veteran had a diagnosis of a 
psychosis which had become manifested to a compensable degree 
during the first year following his separation from service.  
Accordingly, entitlement to service connection for a psychosis on 
a presumptive basis is also not warranted.  See 38 C.F.R. §§ 
3.307, 3.309 (2009).

The Board recognizes the Veteran's contentions that he has had a 
chronic psychiatric disorder since active service.  When a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

To the extent that the Veteran is able to observe continuity of a 
psychiatric disorder, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service treatment 
records (containing no diagnosis of a psychiatric disorder) and 
post-service treatment records (showing no complaints, symptoms, 
findings or diagnoses associated with a psychiatric disorder 
until 2003, and no competent medical evidence linking the 
reported psychiatric disorder to the Veteran's service) outweigh 
the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, there is 
no competent medical opinion establishing a relationship between 
service and the current disability.  While the Board is 
sympathetic to the Veteran's claim, and he is certainly competent 
to describe that which he experienced in service, any contentions 
by the Veteran that he has a current psychiatric disorder  that 
is related to active service are not competent.  There is no 
indication that either he or those providing lay evidence possess 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

As to the Veteran's diagnosed alcohol abuse during and subsequent 
to service, the competent medical evidence of record clearly 
demonstrates that the Veteran willfully engaged in such use 
during service and for several years thereafter. Compensation 
cannot be paid if a disability is a result of a person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 
1110 (2009).

The Board notes that in Allen v. Principi, 237 F.3d. 1368 (Fed. 
Cir. 2001) the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a Veteran can receive 
compensation for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of a service-connected disability.  
The Federal Circuit made it clear that in order to grant service 
connection for alcohol or drug abuse secondary to a service 
connected disability there must be a causal relationship between 
the service connected disability and the alcohol or drug abuse.  
The Federal Circuit stated "clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by a 
Veteran's primary service connected disability and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing" is needed.  Id., at 1377.

To the extent that the Veteran bases his argument that a 
psychiatric disorder during service caused him to engage in 
alcohol abuse, the Veteran is considered credible. However, the 
Veteran is not currently in receipt of service connection for a 
psychiatric disorder, and the competent medical evidence in this 
case does not establish that the Veteran's alcohol abuse was 
caused by a service-connected disability nor by the non-service-
connected psychiatric disorder.

As such, the preponderance of the evidence is against the 
Veteran's claim.  Although he is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of entitlement 
to service connection for a psychiatric disorder.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. at 49.

Right ear disorder, to include 
as secondary to service-connected chronic rhinosinusitis

A review of the Veteran's service treatment records reveals that 
the Veteran was treated for bilateral serous otitis media during 
service in December 1985.  Reports of medical examination dated 
in July 1982, June 1984, December 1987, and November 1989 each 
show that clinical evaluation of the Veteran's ears was normal.  

Subsequent to service, a private treatment record dated from G. 
J. F., M.D., dated in August 1999, shows that the Veteran was 
treated for a mild chronic right-sided mastoid inflammation.  
Examination was otherwise negative for posterior fossa mass; cp 
angle mass lesion; acoustic schwannoma; inner ear lesion; or 
posterior fossa vascular lesion or mass.

Private outpatient treatment records from West-Med dated from 
August 1999 to March 2000 show intermittent findings of allergic 
otitis.

Private outpatient treatment records from S. L. Y., M.D., dated 
from March 2002 to August 2002, show intermittent findings of 
inner ear effusion.

A VA ear disease examination report dated in December 2005 shows 
that the examiner indicated that there was no significant ear 
pathology on the date of  examination.  However, there were no 
notations or comment concerning the Veteran's history of ear 
infections or whether such infections had resolved or were 
chronic in nature.  

In the December 2009 Remand, the Board noted the evidence of 
otitis media during service and evidence of post-service ear 
infections, including otitis media.  The Board also considered 
the Veteran's assertions that his ear infections were chronic and 
had persisted since service.  The Board determined that further 
development was necessary to explore whether the Veteran had a 
recurrent or chronic right ear disability manifested by 
infections, and if so, whether such disability was related to 
service or otherwise due to the service-connected chronic 
rhinosinusitis on a secondary basis.  Specifically, the Board 
found that the Veteran should undergo a VA examination so as to 
ascertain the nature and etiology of any chronic otitis media 
disability that may have been present.  The examiner was 
requested to review all pertinent records associated with the 
claims file, and following this review and examination of the 
Veteran, clarify the diagnosis of any existing right ear disorder 
or disorders.  If there was no current infection, the examiner 
was to comment on whether any prior ear infections were 
completely resolved or might return.  The examiner was also 
requested to render an opinion as to whether any currently 
diagnosed right ear disability, including the post-service 
mastoiditis and otitis media noted in the record, was at least as 
likely as not related to any event or incident in service or to 
service-connected rhinosinusitis.  As indicated above, the 
Veteran was scheduled for the requested VA examination in January 
2010, but he failed to appear and did not provide any reason for 
his absence.

Having carefully considered the evidence of record, the Board 
finds that the preponderance of the medical evidence is against 
the Veteran's claim.  While there was treatment for otitis media 
during service, there was no evidence of active otitis media on 
examination following service and no competent medical evidence 
of record to suggest a chronic disability that is etiologically 
related to the Veteran's period of active service.

Following service, the medical evidence of record shows 
intermittent treatment for otitis media beginning in August 1999.  
This is more than nine years following separation from service, 
and the evidence of a prolonged period without medical complaint 
since active service can be considered as evidence against the 
claim.  See Maxson, 230 F.3d at 1333.

Most detrimental to the Veteran's claim for service connection on 
the basis of either direct or secondary service connection is 
that there simply is no medical evidence confirming the Veteran 
has current chronic otitis media.  The December 2005 VA 
examination found no ear pathology.  As mentioned, proof of a 
current disability is perhaps the most fundamental requirement 
for establishing entitlement to service connection.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 
(1997) (holding that compensation only may be awarded to an 
applicant who has disability on the date of his application, not 
for past disability).  See, too, Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating that, in the absence of proof of a current 
disability, there can be no valid claim since service connection 
presupposes a current diagnosis of the condition claimed).

As noted above, an effort has been made to have the Veteran 
medically evaluated in conjunction with his claim, however, he 
failed to cooperate.  His post-service treatment records are 
unremarkable for any documented chronic otitis media, and no 
competent medical care provider has ever provided a clinical 
diagnosis that the Veteran has chronic otitis media that is 
etiologically related to his period of active service or to a 
service-connected disability.  Simply stated, the medical record 
outweighs the Veteran's personal belief that he has bilateral 
otitis media due to his period of active service or to any of his 
service-connected disabilities.  Thus, absent a current 
disability, service connection for bilateral otitis media cannot 
be granted. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.

As noted, to establish secondary service connection for the 
asserted disabilities, the Veteran must show that there is a 
current disability that was caused by or is aggravated by his 
service-connected disabilities.  See 38 C.F.R. § 3.310; see also 
Allen, supra.  Since the Veteran does not have a current 
diagnosis to support his contentions of bilateral otitis media, 
he cannot present competent evidence supporting an allegation of 
a nexus.  See Velez v. West, 11 Vet. App. 148, 158 (1998).  See 
also Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. 
West, 13 Vet. App. 237 (1999) (competent medical nexus evidence 
is required to associate any given disorder with a service-
connected disability).

Moreover, in addition to the medical evidence, the Board has 
considered the Veteran's lay statements in support of his claim.  
While he may well believe that he has current chronic bilateral 
otitis media that is etiologically related to service or a 
service-connected disability, as a layman without medical 
expertise, he is not qualified to render a medical opinion 
concerning the cause of these current disorder. See Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494-95.  He is only 
competent to testify concerning the symptoms he has visibly 
observed, but not the cause of those symptoms, including in terms 
of whether they are attributable to his service or his already 
service connected disabilities.  See 38 C.F.R. § 3.159(a)(2); 
Jandreau, 492 F.3d at 1377; Barr, 21 Vet. App. at 310; Layno, 6 
Vet. App. at 469.

There is also no evidence of an organic disorder of the nervous 
system to a compensable degree within one year following his 
separation from service.  As such, service connection on a 
presumptive basis under 38 C.F.R. § 3.307 would not be warranted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
bilateral otitis media, on a direct or secondary basis.  As there 
is no reasonable doubt to resolve in the Veteran's favor, this 
appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 49.

Chronic headache disorder

A review of the Veteran's service treatment records reveals that 
there is evidence of headaches during his period of active 
service, although these were usually related to other 
disabilities, such as upper respiratory infection.  

Subsequent to service, a December 1999 private record shows an 
impression of muscle tension headaches.  A March 2002 private 
record shows that the Veteran reported constant severe headaches, 
and a sleep study was recommended as it was thought that sleep 
apnea could contribute to his headaches.  An August 2002 private 
record shows that the Veteran was said to have severe headaches 
secondary to severe right mastoiditis.  An August 2002 private 
record shows that the Veteran reported headaches with blurry 
vision, and the physician suggested emergency room evaluation as 
the headaches were "the worst of his life and not related to his 
sinuses."  A September 2002 private initial neurological 
consultation report, undertaken to evaluate the Veteran's 
headache complaints, notes that the Veteran had a four or five 
year history of headaches.  The consultation report further 
explains that that the Veteran was said to have chronic migraines 
with cluster features, possible remote prolonged sensory area, 
possibly triggered by sympathomimetics.

A January 2005 VA record concludes that the Veteran had chronic 
headaches, vascular and spasm, related to fibromyalgia.  A March 
2007 VA outpatient treatment record shows a diagnosis of 
sinusitis and headaches, sinus versus migraine verses cluster.

In July 2005, the Veteran submitted lay statements in support of 
his claim.    Significantly, the Veteran's sister-in-law 
described the Veteran's physical decline and struggle, and 
specifically noted headaches and body pain, for the prior four 
years.  Similarly, a statement of the Veteran's mother described 
deteriorating heath, including constant pain. 

In light of the foregoing conflicting opinions concerning the 
etiology of the Veteran's headaches, in its December 2009 Remand, 
the Board directed that the Veteran be scheduled for a VA 
examination so as to ascertain the nature and etiology of any 
headache disability that may be present.  The examiner was 
requested to clarify the diagnosis of any existing headache 
disorder, and to express an opinion as to whether any currently 
diagnosed headache disability was at least as likely as not 
related to any event or incident in service or to any service-
connected disability.  As indicated above, the Veteran was 
scheduled for the requested VA examination in January 2010, but 
he failed to appear and did not provide any reason for his 
absence.

Having carefully considered the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for service connection.  While there was 
intermittent treatment for headaches during service (albeit 
usually related to other disabilities) and evidence of a current 
headache disability, there is not competent or credible lay or 
medical evidence of record establishing a nexus between the 
Veteran's period of active service and his current headache 
disability.  
Following service, the medical evidence of record does not show 
reports of headaches until December 1999, more than nine years 
following separation from service.  At best, the private 
September 2002 neurological consultation noted that the Veteran 
reported a 4-5 year history of headaches.  As noted, evidence of 
a prolonged period without medical complaint and the amount of 
time that elapsed since active  service, can be considered as 
evidence against the claim.  See Maxson, 230 F.3d at 1333.

In light of the foregoing conflicting opinions concerning the 
etiology of the Veteran's headaches which have been unresolved as 
a result of the Veteran's failure to report for his scheduled VA 
examination, for the Board to conclude that the Veteran's current 
headaches are manifested as a result of his period of active 
service would be speculation, and the law provides that service 
connection may not be based on a resort to speculation or  remote 
possibility.  38 C.F.R. § 3.102 (2009); See Obert, 5 Vet. App. at 
33.

Therefore, the Board finds that while the Veteran has been 
diagnosed with headaches of various etiology, there is no 
competent or credible lay or medical evidence establishing a 
nexus between the Veteran's service and such headache disorder.  
As such, service connection must be denied.  See Hickson, 12 Vet. 
App. at 253.

The Veteran does not specifically contend that he has headaches 
since discharge from service.  Indeed, the medical evidence of 
record tends to indicate that the headaches did not start until 
nearly a decade after discharge from active service.  Thus, the 
Board finds that affording service connection on the basis of 
continuity of symptomatology is not warranted. 

While the Veteran may otherwise well believe that he has current 
headaches that are etiologically related to service or a service-
connected disability, as a layman without medical expertise, he 
is not qualified to render a medical opinion concerning the cause 
of these current disorder.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-95.  He is only competent to testify 
concerning the symptoms he has visibly observed, but not the 
cause of those symptoms, including in terms of whether they are 
attributable to his service or his already service connected 
disabilities.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 
1377; Barr, 21 Vet. App. at 310; Layno, 6 Vet. App. at 469.

The Board also notes that symptoms of headaches are incorporated 
into the schedular criteria under 38 C.F.R. § 4.97, Diagnostic 
Code 6512 for the Veteran's service-connected rhinosinusitis.  To 
the extent that the Veteran suffers headaches as a result of 
service-connected rhinosinusitis, service connection may not be 
separately service-connected for headaches in accordance with the 
anti-pyramiding rules of 38 C.F.R. § 4.14. 

As such, the preponderance of the evidence is against the 
Veteran's claim.  Although he is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of entitlement 
to service connection for a chronic headache disorder.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.

Increased disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the 
Veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial assignment 
of the disability rating to the present time.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009). 

Chronic rhinosinusitis

The Veteran was awarded service connection for chronic 
rhinosinusitis by rating action dated in December 2005, at which 
time an initial 10 percent disability rating was assigned 
effective as of April 26, 2005, the date of his claim for service 
connection.  He subsequently expressed disagreement with the 
assigned initial disability rating and perfected a substantive 
appeal.

The Veteran's rhinosinusitis is currently rated as 10 percent 
disabling under Diagnostic Code 6512 which provides the rating 
criteria for frontal sinusitis.  That regulations provide that 
Diagnostic Code 6512 is to be rated under the General Rating 
Formula for Sinusitis.

The General Rating Formula for Sinusitis provides a 10 percent 
disability rating for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.

A 30 percent disability rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

A 50 percent disability rating is assigned following radical 
surgery with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.

A Note to the General Rating Formula for Sinusitis provides that 
an incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician. 38 C.F.R. § 4.97.

A review of his service treatment records reveals that he was 
treated for sinusitis during his period of active service.  
Following service, an X-ray report dated in March 1989 shows an 
impression of bilateral maxillary and ethmoid sinusitis.

Private outpatient treatment records from West-Med dated from 
July 1999 to March 2000 show intermittent treatment for symptoms 
associated with sinusitis.

VA outpatient treatment records dated from July 2005 to December 
2005 show intermittent treatment for symptoms associated with 
sinusitis. 

A VA examination report dated in December 2005 shows that the 
Veteran was said to have reported problems with nasal congestion, 
bilateral frontal sinus retro-orbital and maxillary sinus 
pressure and pain.  He reported experiencing symptoms on almost a 
daily basis.  He denied any rhinorrhea, allergy symptoms such as 
itchy watery eyes, or frequent sneezing.  He estimated antibiotic 
use at two times per year.  Physical examination revealed that 
the nasal dorsum was straight and symmetric.  Nares were patent.  
Nasal mucosa was normal in appearance with no significant edema, 
masses, or lesions.  No discharge or polyps were seen.  The 
septum appeared nonobstructive.  The Veteran described tenderness 
with palpation over the frontal maxillary sinuses.  There was no 
significant facial edema, masses, lesions, or postnasal drainage.  
The diagnosis was chronic rhino-sinusitis.

In December 2009, the Board determined that although there were 
VA outpatient treatment records dated in January 2008 that noted 
complaints of sinusitis, these records failed to discuss findings 
such as crusting, purulent discharge, headaches, or use of 
antibiotics which could be applied to the rating schedule.  
Accordingly, the Board directed that the Veteran be scheduled for 
a current VA examination so as to ascertain the current severity 
of his service-connected sinusitis.

The Veteran was scheduled for the requested VA examination in 
January 2010, but he failed to appear and did not provide any 
reason for his absence.  As this is an initial rating claim, the 
claim is characterized as an original claim, so his service-
connected disability shall be rated based upon the evidence 
already of record.  38 C.F.R. § 3.655(a)

Based on a careful review of the entire record, the Board finds 
that the service-connected rhinosinusitis has been shown to be 
productive of symptoms that more nearly resemble that of the 
Veteran having one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, pain, 
and purulent discharge or crusting.  While the Veteran reported 
in December 2005 that he experienced daily symptoms, such 
symptoms were not said to be manifested by headaches, pain, and 
purulent discharge or crusting.  More significantly, he added 
that his symptoms required antibiotic treatment two times per 
year.

As such, there is no evidence of record to suggest that the 
Veteran's symptoms were manifested by three or more 
incapacitating episodes per year of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or; more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; which would be required for the next higher 30 percent 
disability rating.  

The Board has considered the statements of the Veteran as to the 
extent of his current symptoms.  He is certainly competent to 
report that his symptoms are worse.  See Layno, 6 Vet. App. at 
470.  However, in evaluating a claim for an increased schedular 
rating, VA must only consider the factors as enumerated in the 
rating criteria discussed above, which in part involves the 
examination of clinical data gathered by competent medical 
professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To 
the extent that the Veteran argues or suggests that the clinical 
data supports an increased evaluation or that the rating criteria 
should not be employed, he is not competent to make such an 
assertion.  See Espiritu, 2 Vet. App. at 494.

As noted above, this is an initial rating case, and consideration 
has been given to "staged ratings" since service connection was 
made effective (i.e., different percentage ratings for different 
periods of time).  Fenderson, 12 Vet. App. at 119. However, there 
appears to be no identifiable period of time since the effective 
date of service connection, during which the chronic 
rhinosinusitis warranted a disability rating higher than 10 
percent.  As the preponderance of the evidence is against the 
claim for a higher disability rating, this appeal is denied.

Bilateral sensorineural hearing loss

The Veteran was awarded service connection for bilateral 
sensorineural hearing loss by rating action dated in December 
2005, at which time an initial noncompensable  disability rating 
was assigned effective as of April 26, 2005, the date of his 
claim for service connection.  He subsequently expressed 
disagreement with the assigned initial disability rating and 
perfected a substantive appeal.

In rating service-connected hearing loss, disability ratings are 
derived from the mechanical application of the rating schedule to 
numeric designations assigned after audiometric evaluations are 
performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
Disability ratings of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by a controlled speech discrimination 
test (Maryland CNC) and the average hearing threshold, as 
measured by puretone audiometric tests at the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I, 
for essentially normal hearing acuity, through level XI for 
profound deafness.  An examination for hearing impairment for VA 
purposes must be conducted by a State-licensed audiologist and 
must include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations will be 
conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination) is used to determine a Roman numeral designation 
(I through XI) for hearing impairment based on a combination of 
the percent of speech discrimination (horizontal rows) and the 
puretone threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone average intersect.  38 C.F.R. 
§ 4.85(b).  The puretone threshold average is the sum of the 
puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, 
divided by 4.  This average is used in all cases to determine the 
Roman numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d). T able VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal rows represent the ear having the 
better hearing and the vertical columns the ear having the poor 
hearing.  The percentage evaluation is located at the point where 
the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing 
loss, when the puretone thresholds at each of the four specified 
frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  Each ear will be 
evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 
C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels 
or more at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

A private audiogram from R. V. P., M.D., and S. L. Y., M.D., 
dated in March 2002, shows that the Veteran was said to have a 
bilateral hearing loss.  It is not apparent that the audiometric 
findings included the Maryland CNC controlled speech 
discrimination test and puretone audiometry test so as to be 
applicable in rating the Veteran's disability for VA purposes 
under 38 C.F.R. § 4.85.

A VA audio examination report dated in December 2005 shows that 
the Veteran reported bilateral hearing loss.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
25
45
45
36
LEFT
20
25
35
40
30

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 84 percent in the left ear.  The 
diagnosis was mild to moderate high frequency sensorineural 
hearing loss in the right ear and mild sensorineural hearing loss 
in the left ear.  

Under Table VI of the regulations, the Veteran's hearing level in 
right ear was III, and his hearing level in the left ear was II.  
Under Table VII of the regulations, a Level II hearing impairment 
in the better ear coupled with a Level III hearing impairment in 
the worse ear warrants a noncompensable disability rating.  38 
C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2009).

While the December 2005 VA examination report did not 
specifically address the functional limitations caused by the 
Veteran's hearing loss, in December 2009, the Board requested an 
updated VA examination of the Veteran so as to ascertain the 
present severity of his service-connected hearing loss.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran was 
scheduled for the requested VA examination in January 2010, but 
he failed to appear and did not provide any reason for his 
absence.  As this is an initial rating claim, the claim is 
characterized as an original claim, so his service-connected 
disability shall be rated based upon the evidence already of 
record.  38 C.F.R. § 3.655(a).

Based on this record, the Board finds that the evidence does not 
demonstrate an entitlement to a higher (compensable) disability 
rating for the Veteran's bilateral sensorineural hearing loss.

The Board has also considered whether a higher disability rating 
might be warranted based on exceptional patterns of hearing 
impairment.  However, a compensable disability rating is not 
warranted under Table VIa as the Veteran's pure tone threshold 
was not 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear.  
Additionally, given that the evidence does not reflect a 
simultaneous puretone threshold of 30 dB or less at 1000 Hertz 
and a puretone threshold of 70 dB or more at 2000 Hertz, a higher 
disability rating pursuant to section 4.86(b) is also not 
warranted.  38 C.F.R. §§ 4.85, 4.86 (a) (2009).

As indicated above, the assignment of disability ratings for 
hearing impairment are derived by the mechanical application of 
the Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 
345.  The Board recognizes the Veteran's contentions that his 
bilateral sensorineural hearing loss is of greater severity than 
reflected by the assigned disability rating.   However, 
notwithstanding the Veteran's descriptions, the audiometric 
testing results are dispositive evidence for a claim for a higher 
disability rating for hearing loss.

As noted above, this is an initial rating case, and consideration 
has been given to "staged ratings" since service connection was 
made effective (i.e., different percentage ratings for different 
periods of time).  Fenderson, 12 Vet. App. at 119.   However, in 
the present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such staged 
ratings are not warranted.  The preponderance of the evidence is 
against the claim, therefore the benefit of the doubt rule is not 
for application.  Gilbert, 1 Vet. App. 49, 56 (1990).

Extra-schedular consideration

Finally, the Board finds that the Veteran's rhinosinusitis and 
bilateral sensorineural hearing loss do not warrant referral for 
extra-schedular consideration.  In exceptional cases where 
schedular ratings are found to be inadequate, consideration of an 
extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  
There is a three-step analysis for determining whether an extra-
schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, there must be a comparison between the level 
of severity and symptomatology of the Veteran's service-connected 
disability and the established criteria found in the rating 
schedule to determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, the 
second step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id.; see also 38 C.F.R. § 
3.321(b)(1) (governing norms include marked interference with 
employment and frequent periods of hospitalization).  If the 
factors of step two are found to exist, the third step is to 
refer the case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for a 
determination whether, to accord justice, the claimant's 
disability picture requires the assignment of an extra-schedular 
rating.

There is no evidence that warrants referral of the Veteran's 
claim for extra-schedular consideration.  The rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provide for higher ratings for additional or 
more severe symptoms than currently shown by the evidence.  Thus, 
his disability pictures are contemplated by the rating schedules, 
and the assigned schedular ratings are, therefore, adequate.  
There is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the Veteran's rhinosinusitis and 
bilateral sensorineural hearing loss.  Accordingly, the claim 
will not be referred for extra-schedular consideration.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.

Service connection for a right ear disorder, to include as 
secondary to service-connected chronic rhinosinusitis, is denied.

Service connection for a chronic headache disorder is denied.

An initial disability rating greater than 10 percent for service-
connected chronic rhinosinusitis is denied.

An initial compensable disability rating for service-connected 
bilateral sensorineural hearing loss is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


